Title: To George Washington from Major James Moore, Jr., 28 April 1780
From: Moore, James Jr.
To: Washington, George


          
            Bantas Mills 2 Miles from Peromus ChurchApr. 28th 1780
            May it Please your Excellency
          
          Since I arrived at this Post with the detachment under my command

it has not been in my Power to Procure any Kind of provision altho I have frequently sent to the Contracter for this County, Who is Never to be found at home, I have Also Made particular inquerey to find a magastrate but they are also fled.
          the Verry Severe duty that is required at this Post to prevent a Surprise, & the Want of Provision, I was afraid Would Exite the border Soldiers to frequent Desertions I therefore thought it my duty, in this Disagreeable Situation to send My Quarter Master out With a Party to Procure a small supply Untill Provision May be sent me from Morristown, the Murmors of the Soldiers, indeed, compeled me to take this Step Which I hope Will be approved of by your Excellency.
          I Should be Glad Some Provision Might be sent me imidiately & in future I shall Send Waggons to Morristown from this Unless Your Excellency Shall order otherways.
          I shall take the Liberty of Sending to Procure Some Rum for the Detachment as I am fully Convinced of the Necessity there is of granting the troops at this Post Everey thing they really require to Prevent Desertions to the Enemy.
          from the Great Number of disaffected inhabitants about this Place, I think it absolutely Necessary to Move my Quarters frequently, this Night I have taken that Precaution, at 11 oClock When all Was Quiet, I Marched the Detachment from Mr Dewines to this Place Which is Verry Little further from the Church I shall March Back in the morning.
          I Shall Persue this Method of Moving My troops, if it Meets with your approbation.
          the Militia took up two Deserters from the 10th Pena Regt which the[y] have Delivered to Me, I shall send them to Camp with the first Party I have occasion to send to Morristown.
          a few Light Dragoons Would be of infinite Service here they Would be Great Security to the Detachment & Should any Desertions happen the[y] Might be taken before they would Get over the New Bridge. I have the Honor to be Your Excellencys Most obdt Hb. Sert
          
            J: Moore
          
        